Exhibit 99.5 Hollinger November 11, 2005 Mr. Randall C. Benson c/o 1379074 Ontario Ltd. TELEPHONE: (416) 363-8721 3098 First Street FAX: (416) 363-4187 3098 First StreetFAX: (416) 363-4187 Burlington, ONL7N 1C6 Dear Randy: Hollinger Inc. (the "Corporation") is pleased to retain 1379074 Ontario Ltd. as advisor to the Corporation and to appoint you as Chief Restructuring Officer and a Director of the Corporation on the terms and conditions of the Term Sheet attached as Schedule A, both effective as of July15, 2005. Yours very truly, HOLLINGER INC. By: /s/Joseph H. Wright Joseph H. Wright Chair, Board of Directors Hollinger Inc. I accept the position of Chief Restructuring Office and Director of Hollinger Inc. onthe terms and conditions of the Term Sheet attached as Schedule A. /s/ R.C. Benson Randall C. Benson 1379074 Ontario Inc. accepts the retainer as advisor to Hollinger Inc. on the terms and conditions of the Term Sheet attached as Schedule A. 1379074 ONTARIO INC. /s/ R.C. Benson Randall C. Benson President HOLLINGER INC., 10 TORONTO STREET, TORONTO, CANADA M5C 2B7 SCHEDULE A TERM SHEET Following is an outline of the terms on which Hollinger Inc. (the "Company") agrees to retain 1379074 Ontario Ltd. ("BensonCo") as its advisor and to Randy Benson ("Benson") being appointed as Chief Restructuring Officer and a director of the Company.(For convenience, Benson and BensonCo are sometimes collectively referred to herein as the "Consultant".) 1.
